Citation Nr: 0827840	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical 
spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who retired in February 2004 after 
twenty years of active service.  This matter is before the 
Board of Veterans' Appeals on appeal from a July 2004 rating 
decision by the Phoenix, Arizona Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for a cervical spine disability, rated 20 percent, 
effective March 1, 2004.  The case is now under the 
jurisdiction of the Waco, Texas RO.  Notably, separate 
ratings are assigned for neurological symptoms of cervical 
disc disease.  The veteran has not appealed such ratings, and 
those ratings are not before the Board.


FINDINGS OF FACT

Throughout the appeal period the veteran's service-connected 
cervical spine disability has never been manifested by 
forward flexion limited to 15 degrees or less, incapacitating 
episodes of disc disease, or ankylosis.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected cervical spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes (Codes) 5241, 5242, 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As noted, this appeal is from the initial rating assigned 
with a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A May 2005 statement of the case (SOC), May 2006 and 
September 2007 supplemental SOCs provided notice on the 
"downstream" issue of an increased initial rating, and 
readjudicated the matter after the veteran had opportunity to 
respond.  He has received all critical notice, and has had 
ample opportunity to respond and/or supplement the record 
after notice was given.  Notably, he has not alleged that he 
was prejudiced by a notice defect.  See Godwin v. Peake, No. 
05-876 (U.S. Vet. App. May 19, 2008).

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in April 2004, in May 2006, 
and in September 2007.  VA's duty to assist the veteran in 
the development of facts pertinent to his claims has been 
discharged.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Because the veteran's appeal of the rating for cervical spine 
disability is from the initial rating assigned with the grant 
of service connection, the possibility of "staged" ratings 
for separate periods during the appeal period, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO has not assigned staged ratings.  
The Board finds that staged ratings are not warranted as the 
rating that has been assigned for the entire period reflects 
the greatest degree of impairment shown at any time.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service treatment records (STRs) shows disc 
herniation at C5, C6 and C7.  He underwent a partial cervical 
laminectomy in August 1997 and an anterior cervical fusion at 
C5, C6, and C7 in August 2000.  

On April 2004 VA examination, the veteran reported daily 
posterior neck pain, and that he experienced numbness in the 
lateral aspect of his right hand.  He used a soft cervical 
neck brace at times when he slept during flare-ups.  
Prolonged sitting or standing or overhead lifting aggravated 
his symptoms.  During flare-ups he was limited in his 
employment and in activities of daily living.  Physical 
examination revealed that he was in no acute distress.  
Cervical ranges of motion were: Flexion to 45 degrees; 
extension to 30 degrees; right lateral flexion was to 40 
degrees; left lateral flexion was to 35 degrees; right 
rotation was to 60 degrees; and left rotation to 70 degrees.  
The examiner noted there was 10 percent additional functional 
loss with repetitive movements.  The impression was status 
post cervical laminectomies, fusion, and grafting, with 
residual moderate degeneration, presently with mild-moderate 
functional limitation.

On May 2006 VA examination, the veteran reported missing 5 to 
6 days of work in the past year because of the neck pain.  He 
stated that bending his neck and reaching with his right arm 
tended to make his neck acutely worse.  Physical examination 
revealed that there was no tenderness on palpation.  Ranges 
of motion were: Flexion to 20 degrees; extension to 15 
degrees; right rotation was to 50 degrees; and left rotation 
was to 60 degrees.  Repetitive motion was done within the 
limited range that he had and their was no increased pain, 
weakness, fatigability or incoordination.

On April 2007 VA examination, the veteran reported using a 
cervical collar intermittently to help with his neck pain.  
He denied incapacitating episodes within the last 12 months.  
Physical examination revealed flexion was to 40 degrees with 
pain and tightness; extension was to 30 degrees with pain and 
tightness; right lateral rotation was to 50 degrees; left 
lateral rotation was to 70 degrees; right lateral flexion was 
to 25 degrees; left lateral flexion was to 30 degrees all 
with pain and tightness.  Tenderness was noted in the 
posterior paraspinous muscles and trapezii bilaterally.  
There was no spasm.  There was no noted effect of 
incoordination, weakness or lack of endurance on spine 
function although he did have increased fatigue with 
repetitive movement of his neck and right upper extremity.

The veteran's service-connected cervical spine disability 
(status post cervical laminectomies, fusion and grafting with 
residual degeneration) may be rated under the General Rating 
Formula for Diseases and Injuries of the Spine (with separate 
evaluation for any neurologic abnormality) or based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Codes 5241, 
5242, 5243.  Given that the veteran has already been assigned 
a 20 percent rating for his cervical spine disability, the 
focus is on criteria that would allow for a rating in excess 
of 20 percent.

Under the General Rating Formula, a 30 percent rating is 
warranted where forward flexion of the cervical spine is 15 
degrees or less or there is favorable ankylosis of the 
cervical spine, a 40 percent rating is warranted when there 
is unfavorable ankylosis of the entire cervical spine; and a 
100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent rating for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months and a 
60 percent rating for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

On close review of the record, the Board found no period of 
time (encompassed by the appellate period) when the veteran's 
service-connected cervical spine disability was manifested by 
symptoms of a nature and gravity warranting a rating in 
excess of 20 percent. Forward flexion of the cervical spine 
has never been limited to 15 degrees or less, and ankylosis 
was never reported.  Furthermore, as was previously reported, 
the veteran has denied incapacitating episodes.  
Consequently, an increased rating under the General Rating 
Formula or based on incapacitating episodes is not warranted.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  The 
veteran asserts (and the Board finds no reason to question) 
that his cervical spine disability impacts adversely on his 
ability to engage in some activities at work.  However, the 
degree of disablement shown is encompassed by the rating 
currently assigned.  As it is neither shown nor alleged that 
the cervical spine disability has required frequent 
hospitalization, caused marked interference with employment, 
or involves any other factors of similar gravity which would 
render schedular evaluation inadequate, referral for 
extraschedular consideration is not indicated.  The 
preponderance of the evidence is against this claim; hence, 
it must be denied.


ORDER

A rating in excess of 20 percent for cervical spine 
disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


